DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.


Claims Status
Claims 2, 4-8, 11-13, 15-18 and 20-25 were previously pending.
Claims 12, 21 and 25 are amended.
Claims 2, 4-8, 11-13, 15-18 and 20-25 are pending and rejected.


Response to Arguments
Priority
	Applicant’s response, filed 12/27/2020, offered no comments regarding the lack of adequate support for the claims in the prior-filed application, 61/511,086. As such, the claims continue to not be entitled to the benefit of the prior filed application.  The lack of entitlement to the benefit of priority is restated below in further detail.

Arguments under 35 USC 101
Applicant's arguments with respect to the rejection of claims 2, 4-8, 11-13, 15-18 and 20-25 under 35 USC 101, as being directed to a judicial exception, have been fully considered but are not persuasive, in view of the accompanying amendments and in view of the 2019 Revised Patent Subject Matter Eligibility Guidance.  The rejection under 35 USC 101 is explained in further detail below.  
Examiner appreciates Applicant’s inclusion of additional limitations, however, the Examiner asserts that even with the inclusion of additional features, the claims remain abstract and directed to a judicial exception.  


Arguments under 35 USC 103
Applicant's arguments with respect to claims 2, 4-8, 11-13, 15-18 and 20-25 under 35 USC 112 have been fully considered and are partially persuasive, in view of the accompanying amendments.  The overcome rejections have been withdrawn and the remaining rejections are presented below.
The claims remain rejected under the current 35 USC 112 rejections below.

Arguments under 35 USC 103
Applicant's arguments with respect to claims 2, 4-8, 11-13, 15-18 and 20-25 under 35 USC 103 have been fully considered but they are not persuasive in view of the accompanying amendments.  Examiner hereby reiterates the arguments presented in prior office actions as well as those affirmed by the PTAB.
The claims remain rejected under the current 35 USC 103 rejection below.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/511,086, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The aforementioned provisional application does not appear to disclose the claimed aspects (as presented in at least independent claims 12, 21 and 25) of at least a software application running on a user device and the software application being configured to collect information identifying a first participant to send to a database.  Accordingly, claims 2, 4-8, 11-13, 15-18 and 20-25 are not entitled to the benefit of the prior application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2, 4-8, 11-13, 15-18 and 20-25 are rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claims 25, 2, 4-8, 11, and 22-24 are directed to a system, which is a machine. Claims 12, 13, 15-18 and 20 are directed to a program product, which is a manufacture.  Claim 21 is directed to a method, which is a process. Therefore, claims 2, 4-8, 11-13, 15-18 and 20-25 are directed to one of the four statutory categories of invention.

Step 2A (Prong 1):
Taking claim 25 as representative, claim 25 sets forth the following limitations which recite the abstract idea of organizing a barter chain for display on a user device:
receiving a user input identifying a first barter participant and at least one item the first barter participant desires to donate, receive or trade and requirements of the first participant for including the at least one item within a combination of barter structures;
storing information that identifies the first barter participant and the at least one item;
constructing a combination of barter structures from the at least one item and additional items for inclusion by other barter participants in view of the requirements of the barter participant including a given item, wherein the constructing comprises creating at least one matching run to create two or more barter chain legs of a suggested barter chain;
analyzing information about available trades and donations to select the optimum trades that will result in the combination of barter structures of trades before the combination of barter structures ends and transmitting a suggestion to one or more participants of an item for inclusion by the one or more participants within the combination of barter structures to facilitate advancement of the combination of barter structures;

The recited limitations above set forth the system for organizing a barter chain for display on a user device. These limitations amount to certain methods of organizing human activity, including commercial or legal interactions (e.g. advertising, marketing or sales activities or behaviors).
Such concepts have been identified by the courts as abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2A (Prong 2):
Examiner acknowledges that representative claim 25 does recite additional elements, such as the steps of:
providing an online marketplace application to a user upon the user accessing a barter market;
displaying, in response to transmitted information from the barter market, at least a portion of the suggested combination of barter structures;
Taken individually and as a whole, representative claim 25 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instruction to implement an abstract idea of a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements do no more than generally link the use of a judicial exception to a particular field of technological environment or field of use.
Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (Prong 2), claim 25 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).
Step 2B:
Returning to representative claim 25, taken individually or as a whole, the additional elements of claim 25 do not provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). The claim merely appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 25 merely utilizes computer function that the courts have recognized as well-understood, routine, and conventional, such as receiving or transmitting data over a network (receiving a user input…, transmitting a suggestion…), performing repetitive calculations (constructing a combination…, analyzing information…), and storing and retrieving information in memory (storing information that identifies the first barter participant…).  See MPEP 2106.05(d).
Even when considered as an ordered combination, the additional elements of claim 25 do not add anything further than when they are considered individually.
In view of the above, representative claim 25 does not provide an inventive concept under step 2B, and is ineligible for patenting.
The analysis above applied to all statutory categories of invention. Regarding independent claim 12 (manufacture) and independent claim 21 (method), the claim recites substantially similar limitations as set forth in claim 25. The additional elements of claims 12 and 21 remain only broadly and generically defined, with the claimed functionality paralleling that of claim 25 (machine). As such, claims 12 and 21 are rejected for at least similar rationale as discussed above.

Dependent claims 2, 4-8, 11 and 22-24; and 13, 15-18 and 20 recite further complexity to the judicial exceptions (abstract idea) of claims 25 and 12, such as by further limiting the components of the trade transaction. Thus, each of claims 2, 4-8, 11 and 22-24; and 13, 15-18 and 20 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Thus, dependent claims 2, 4-8, 11 and 22-24; and 13, 15-18 and 20 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the additional limitations use well-understood, routine, and conventional 
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claims 25 and 12.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 


Claims 2, 4-8, 11-13, 15-18 and 20-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 12, 21 and 25 have been amended to recite “requirements of the three or more participants for including the items within a barter structure”. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s specification, in paragraphs [0020]-[0022], describe ‘item attributes’, however the specification fails to include “requirements of the three or more participants for including the items within a barter structure,” as required by the claim. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Claims 2, 4-8, 11, 13, 15-18, 20 and 22-24 are also rejected under 35 USC 112(a) based upon their dependence on claims 12, 21 and 25.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.  

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-8, 11-13, 15-18 and 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant regards as the invention.

Claims 12, 21 and 25 recite the term “barter structure”, which is constructed by creating two or more ‘barter legs’.  It is unclear from the claims or the specification as to whether "barter structure" should be given its own interpretation or be interpreted as the same as a ‘barter chain’ or ‘barter leg’, as the term is not defined in the specification.

Claims 2, 4-8, 11, 13, 15-18, 20 and 22-24 are also rejected under 35 USC 112(b) based upon their dependence on claims 12, 21 and 25.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 2, 3, 5-8, 11-14, 16-18, 20, 21, 23 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Moore (U.S. Patent No. 6,847,938), in view of PTO Form 892-V “Reddit Book Exchange”, hereinafter 892-V, and further in view of Sobh et al. (U.S. Patent No. 8,078,513), hereinafter Sobh.

Regarding claim 12, Moore teaches a program product comprising: 
a non-transitory computer readable storage medium having computer readable program code embodied therewith, the computer readable program code configured to operate a computing device to perform acts comprising (col 5, ln 50 – col 6, ln 28; Fig. 1):
provide an online marketplace application to at least one user device with a user interface and a display and accessible by at least one barter participant upon the barter participant accessing a barter market (col 4, ln 33-44; any user with a computer and internet browser software);
the online marketplace application being configured to collect through the user interface and send through a network connection to a database, accessible by a barter market, information identifying a first participant and at least one item the first participant desires to donate, receive or trade, wherein the barter market comprises (i) the online marketplace application accessible by barter participants who identify at least one of a desired item and an item to be provided to another of the barter participants and (ii) a barter market operator who operates the online marketplace, wherein the barter market operator comprises a system having a processor and memory device that is programmed 
receive, store, and process information, at the barter market and from the database, from three or more participant devices running the software application (i) concerning attributes of items the three or more participants are interested in giving or receiving (col 6, ln 14-29; col 6, ln 41 – col 7, ln 17, wherein users input information regarding items offered for exchange; Fig. 1, elements 1a-1d; col 5, ln 22-24; system is not limited to exchanges between two parties and allows exchanges between three or more parties), wherein the items comprise at least one of services, intangible rights or commercial goods and (ii) requirements of the three or more participants for including the items within a barter structure, wherein the requirements identify what a corresponding participants wants in exchange for the item being included within the barter structure (col 2, ln 24-32, wide variety of goods and services);Note: Fig.1 shows multiple (e.g. 4) participant terminals that have the capabilities outlined in col 6, ln 41 – col 7, ln 17. Thus, Moore discloses “three or more” participants. Further, the system of Moore is designed to be used by a multiplicity of participants, and Applicant has failed to demonstrate the criticality of “three or more participants" over any other plurality of participants.  
construct, by the barter market operator, a combination of barter structures from the items for inclusion in view of the requirements of the participant including a given item, wherein the combination of barter structures comprises at least one barter chain, wherein the constructing comprises creating at least one matching run to create two or more barter legs of a suggested barter chain (col 3, ln 27-45; wherein automatically matching exchanges between two or more individuals with complementary criteria reads on a matching run; col 5, ln 13-26; col 10, ln 29-39; wherein each exchange of items reads on a barter leg and an exchange between three or more parties results in multiple barter legs which comprises a barter chain);
transmit, to the at least one user device, data to automatically display on the at least one user device at least a portion of the suggested combination of barter structures, wherein the at least a portion displayed on the at least one user device comprises a portion of the combination of barter structures applicable to the barter participant associated with the at least one user device (col 9, ln 64 – col 10, ln 9; wherein matches are displayed on a website or sent in an email);
wherein each of said one or more barter legs comprise one or more actions from the group of trade, donation, or receipt of the one or more items (col 4, ln 10-21; wherein swap items reads on a trade).

However, Moore does not explicitly teach wherein the at least one barter chain starts with a first participant who donates one or more items without consideration and does not receive an item in the matching run and ends with a last participant who receives one or more items in the matching run and does not give up an item in exchange for the one or more items in the matching run.
892-V teaches:
wherein the at least one barter chain starts with a first participant who donates one or more items without consideration and does not receive an item in the matching run and ends with a last participant who receives one or more items in the matching run and does not give up an item in exchange for the one or more items in the matching run (page 8, wherein a user who wants to get rid of items reads on a first participant; page 9, wherein a user who receives an item reads on a last participant; page 10, wherein the user is giving away items without requirement for items in return; page 10, wherein the user giving away items without requirement for items in return; page 9, wherein the recipient user keeps the items they receive thereby ending the exchange).
One of ordinary skill in the art would have recognized that applying the known technique of 892-V to Moore would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of 892-V to the teaching of Moore would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the 

Additionally, Moore does not explicitly teach wherein to transmit comprises transmitting a suggestion to one or more participants of an item for inclusion by the one or more participants within the barter structure to facilitate advancement of the barter structure.
Sobh teaches wherein to transmit comprises transmitting a suggestion to one or more participants of an item for inclusion by the one or more participants within the barter structure to facilitate advancement of the barter structure (Fig. 4; col 6, ln 29-32, user may specify if he or she would like to receive suggestions; col 6, ln 58 – col 7, ln 3, Suggestion Module may be a complementary module for the Chain Seeker Module, which tries to close open trades by suggesting alternative items to the users).
One of ordinary skill in the art would have recognized that applying the known technique of Sobh to Moore would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Sobh to the teachings of Moore would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features. Further, applying the money element of Sobh to Moore would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow a plurality of permutations of trading cycles that allow for indirect exchanges between its members, with the option of using cash as an exchange element (Abstract).

Regarding claims 21 and 25, claim 21 and 25 recite substantially similar limitations as set forth in claim 12. Claims 21 and 25 are thereby rejected under at least similar rationale. 

Regarding claim 2, Moore, 892-V and Sobh teach the above system of claim 25.  Moore also teaches wherein said information from the one or more participants comprises pairs of sets of sets of items (col 4, ln 45-60; col 5, ln 13-26; wherein a system with item information that is not limited to the exchange of like items or one-for-one exchanges reads on pairs of sets of sets of items). 

Regarding claims 5 and 16, Moore, 892-V and Sobh teach the above system and product of claims 25 and 12.  Moore also teaches wherein said at least one barter chain ends with the last participant giving one or more items the last participant was willing to trade in consideration for the one or more items that the last participant received, to begin a new barter chain in the future (col 10, ln 29-39; wherein a barter chain may be made up multiple smaller barter chains). 

Regarding claim 6, Moore, 892-V and Sobh teach the above system of claim 5.  Moore also teaches wherein the set of items that the last participant gives to start a new barter chain includes one or more items that the last participant received at the end of a barter chain (col 10, ln 29-39; wherein an exchange between three or more parties includes the option for a participant to give an item he has received). 

Regarding claims 7 and 17, Moore, 892-V and Sobh teach the above system and product of claims 25 and 12.  Moore also teaches wherein said at least one barter chain ends with selling one or more items that the last participant was willing to trade in consideration for the one or more items the last participant received (col 4, ln 61 - col 5, ln 12; wherein a fee used to guarantee exchanges reads on a barter chain ending with selling an item). 

Regarding claims 8 and 18, Moore, 892-V and Sobh teach the above system and product of claims 25 and 12.  Moore also teaches wherein a participant gives more than one item to create a barter chain leg (col 5, ln 13-26; wherein a system that is not limited to one-for-one exchanges reads on a participant giving more than one item).

Regarding claims 11 and 20, Moore, 892-V and Sobh teach the above system and product of claims 25 and 12.  Moore also teaches wherein the barter market operator is a participant and gives one or more items into one or more barter structures (col 4, ln 61 - col 5, ln 22; wherein the online club may purchase a new item to exchange reads on the barter market operator being a participant).

Regarding claim 13, Moore, 892-V and Sobh teach the above product of claim 12.  Moore also teaches wherein said information from the three or more participants comprises pairs of sets of sets of items, wherein the pairs of sets comprise two or more items that are used as alternatives in the creation of the at least one barter chain (col 4, ln 45-60; col 5, ln 13-26; wherein a system with item information that is not limited to the exchange of like items or one-for-one exchanges reads on pairs of sets of sets of items). 

Regarding claim 23, Moore, 892-V and Sobh teach the above system of claim 25.  Sobh also teaches wherein at least one of the commercial goods is money (col 13, ln 8-34; wherein “cash” refers to any official or unofficial, real or virtual, currency and a trader may be willing to accept a specified cash amount; Fig. 9).


Claims 4, 15 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Moore, in view of 892-V and Sobh, as applied to claims 25 and 12 above, and further in view of Basham et al. (U.S. Pre-Grant Publication No. 2011/0258069), hereinafter Basham.

Regarding claims 4 and 15, Moore, 892-V and Sobh teach the above system and product of claims 25 and 12.  
However, Moore, 892-V and Sobh do not explicitly teach wherein said at least one barter chain ends with the last participant further giving one or more items to charity or one or more non-participants.
Basham teaches wherein said at least one barter chain ends with the last participant further giving one or more items to charity or one or more non-participants (para [0037]; wherein a user may donate an item to a charitable organization).
One of ordinary skill in the art would have recognized that applying the known technique of Basham to Moore, in view of 892-V and Sobh, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Basham to the teaching 

Regarding claim 22, Moore, 892-V and Sobh teach the above system of claim 25.  
However, Moore, 892-V and Sobh do not explicitly teach wherein at least one of the intangible rights is artificial currency such as points.
Basham teaches wherein at least one of the intangible rights is artificial currency such as points (para [0007], points).
This combination would have been obvious for at least the reasons set forth above.


Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Moore, in view of 892-V and Sobh, as applied to claim 25 above, and further in view of Bocheck (U.S. Pre-Grant Publication No. 2008/0103987).

Regarding claim 24, Moore, 892-V and Sobh teach the above system of claim 25.  
However, Moore, 892-V and Sobh do not explicitly teach wherein at least one of the one or more items is shipped to a storage facility and stored until a future match requires shipment of the at least one of the one or more items.
In the same field of endeavor, Bocheck teaches wherein at least one of the one or more items is shipped to a storage facility and stored until a future match requires shipment of the at least one of the one or more items (para [0103]; wherein arrangement of the shipment will be controlled directly by the mail facility and items will be picked up immediately after arrangement of the shipment; however, they will not be delivered until all traders’ items are picked up). 


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND LOHARIKAR whose telephone number is 571-272-8756.  The examiner can normally be reached Monday-Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANAND LOHARIKAR/Primary Examiner, Art Unit 3684